Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (CA 2785189) in view of Nakakado (US 20020125105) and McCabe (US 7398870).
As to claim 1, Suzuki discloses a method of manufacturing absorbent bodies (Abstract).  Suzuki discloses that the method comprises of: providing pads, wherein said pads comprise of a longitudinal axis and a topsheet 11, a backsheet 12, an outward-facing surface, and an absorbent structure 13 disposed between the topsheet and the backsheet (Fig. 6); providing a web of backsheet adhesive coversheet 3; wherein the pads are oriented such that the longitudinal axis is aligned with the cross direction for placement upon the backsheet adhesive coversheet 3; providing adhesive deposits 15, 16 between the backsheet adhesive coversheet material and the outward-facing surface of the pad; forming separation perforations in the web of backsheet adhesive coversheet material on between each pad placed upon the backsheet adhesive coversheet; and singulating each pad with a portion of the backsheet adhesive coversheet web (Fig. 7 and 8; page 9, lines 4-8).
Suzuki fails to specifically teach or disclose how the pads are provided for the method and if the pads can be placed upon the web of material after being provided by a conveyor and reoriented from a machine direction to a cross direction.  It is the position of the Examiner that providing pads from a supply and reorienting said pads from a longitudinal machine direction alignment to a cross direction alignment for placement upon a web of material is well known and conventional in the art and would have been obvious at the time of the invention to use in the method of Suzuki.  Both Nakakado (Fig. 1-2) and McCabe (Fig. 1) disclose that it is known and conventional in the art to re-orient a pad member from longitudinal machine direction alignment 90° so that it is suitably oriented for use in another step in the absorbent article production process.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the product reorientation method of Nakakado or McCabe in the method taught by Suzuki because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional means for reorienting a product provided in a first orientation to a desired second orientation perpendicular to said first orientation.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).  Furthermore, one of ordinary skill would recognize that using such a reorientation method would allow for the conveying lines to align along a single production line instead of connecting two separate production lines perpendicular to one another.   
	Suzuki fails to specifically teach or disclose whether the separation perforations can be formed prior to placing the pads upon the web as currently claimed.  It is the position of the Examiner that forming the perforations prior to placing the pads upon the web would have been obvious to one of ordinary skill in the art at the time of the invention since this amounts to a simple selection of performing process steps that would have the expected result of placing necessary perforation lines on the web so that individual products may be singulated from the web along the perforation lines.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).
	As to claim 2 and 4, the method of claim 1 is taught as seen above.    Suzuki discloses that the pads are longer than the cross direction width of the web and are folded prior to singulation (Fig. 7 and 8).
	 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (CA 2785189), Nakakado (US 20020125105) and McCabe (US 7398870) as applied to claims 1, 2 and 4 above, and further in view of Coe et al. (US 20160235592).	
As to claim 3, the method of claim 1 is taught as seen above.  It is the position of the Examiner that processing singulated pads in a flow wrap machine is well known and conventional in the art and would have been obvious at the time of the invention.  Coe discloses that cutting webs of materials to form absorbent articles and packaging with a flow wrap (which requires a flow wrap machine) is known and conventional in the art of absorbent article manufacturing (paragraph 73).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the flow wrap machine/method of Coe in the method taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional method of preparing absorbent pads for packaging storage and/or transport.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (CA 2785189), Nakakado (US 20020125105) and McCabe (US 7398870) as applied to claims 1, 2 and 4 above, and further in view of DiPalma (US 20060025739) and Balzar (US 6293932).
As to claim 5, the method of claim 1.  The above references as combined fails to specifically teach or disclose the ratio of wrapper width to pad width.  Balzar discloses that the width of the wrapper is greater than that of the absorbent article with the absorbent article having a preferred with of 3-4 inches and the wrapper having a width of 3-5 inches (C7, L30-60).  
DiPalma discloses that the length and width of the product and wrapper components can vary according to the type of product and the size of the product (paragraph 57).  It would have been obvious for one of ordinary skill in the art at the time of the invention to make the spacing of the perforations no greater than 120 percent of the width of the pads and would have been motivated to do so because Balzar and DiPalma discloses that this ratio is a result effective variable.   

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive. Examiner will address only those arguments pertinent to the rejection above.  
Applicant argues on pages 5-8 that there is no reason to modify the prior art to include of step of perforating the backsheet adhesive coversheet material prior placing the pads upon the web.  This argument is not persuasive since, as seen in the rejection above this amounts to a simple selection of performing process steps that would have the expected result of placing necessary perforation lines on the web so that individual products may be singulated from the web along the perforation lines.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).  
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745